                1:20-cv-01367-RMG                 Date Filed 02/12/21         Entry Number 62           Page 1 of 1

AO 450 (SCD 04/2010) Judgment in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District of South Carolina


                        Herbert York,
                          Plaintiff
                             v.                                     )       Civil Action No.        1:20-cv-01367-RMG
                                                                    )
                                                                    )
 Sgt. Ms. Williamson in her individual capacity; Mr.                )
 Goodson Mental Health Counselor in his individual                  )
                     capacity,
                    Defendants

                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

 ’ the plaintiff (name)          recover from the defendant (name)             the amount of                          dollars ($ ),
which includes prejudgment interest at the rate of   %, plus postjudgment interest at the rate of                   %, along with
costs.


O The plaintiff, Herbert York, shall take nothing of the defendants, Sgt. Ms. Williamson in her individual capacity and
Mr. Goodson Mental Health Counselor in his individual capacity and this action is dismissed with prejudice.


This action was (check one):

’ tried by a jury, the Honorable                            presiding, and the jury has rendered a verdict.

’ tried by the Honorable                          presiding, without a jury and the above decision was reached.

O decided by the Honorable Richard M Gergel, United States District Judge, presiding, adopting the Report and
Recommendation of the Honorable Shiva V. Hodges, United States Magistrate Judge, which recommended dismissing
the action.

Date: February 12, 2021                                                    ROBIN L. BLUME, CLERK OF COURT


                                                                                                  s/L. Baker
                                                                                        Signature of Clerk or Deputy Clerk
